           Case 1:14-cr-00225-GHW Document 251 Filed 07/02/20 Page 1 of 2
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 7/2/2020
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES,                                                :
                                                               :
                                                               :
                                               -v-             :
                                                               :    1:14-cr-225-GHW
 JOEL BRANFORD,                                                :
                                                               :         ORDER
                                            Defendant. :
                                                               :
 ------------------------------------------------------------- X



GREGORY H. WOODS, United States District Judge:

        On July 2, 2020, the Court received a letter from Joel Branford posing a number of

questions to the Court, and challenging the legal and factual basis for the judgment imposed upon

him. The Court will not respond to the letter because an appeal of the judgment in this matter is

currently pending in the Court of Appeals. “The filing of a notice of appeal is an event of

jurisdictional significance,” which “confers jurisdiction on the court of appeals and divests the

district court of its control over those aspects of the case involved in the appeal.” Griggs v. Provident

Consumer Disc. Co., 459 U.S. 56, 58 (1982). There are some exceptions to this rule, but none of the

exceptions appear applicable here. See United States v. Viola, 555 F. App’x 57, 59–60 (2d Cir. 2014)

(summary order) (notice of appeal divests district court of ability to act “to modify a judgment

substantively,” although district court retains authority to “merely clarif[y]” its order (citations

omitted)). Mr. Branford’s letter seeks substantially more than a mere clarification of the Court’s

judgment in this case. The Court lacks jurisdiction to address the issues raised in Mr. Branford’s

recent letter, and therefore declines to respond substantively to it.
         Case 1:14-cr-00225-GHW Document 251 Filed 07/02/20 Page 2 of 2



       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962). The Court certifies, pursuant to 28

U.S.C. § 1915(a)(3), that any appeal from this order would not be taken in good faith, and therefore

IFP status is denied for the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-

45 (1962).

       The Clerk of Court is directed to mail a copy of this order to Mr. Branford.

       SO ORDERED.

Dated: July 2, 2020
                                                       __________________________________
                                                              GREGORY H. WOODS
                                                             United States District Judge




                                                  2
